Citation Nr: 0302509	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran was entitled to Chapter 30 educational 
assistance benefits for certain courses and credit hours 
certified for enrollment between August 1993 and July 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active service from October 1969 to August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The RO in Honolulu, Hawaii, presently has 
jurisdiction over the veteran's claims file.  

The veteran was scheduled for a hearing before a member of 
the Board in December 2002, but he failed to report to that 
hearing.  In January 2003, the Board granted the veteran's 
motion to reschedule a hearing before a member of the Board 
at the RO in Honolulu, Hawaii, based on a showing of good 
cause for failing to appear at the previously scheduled 
hearing.  38 C.F.R. § 20.704 (2002).  Accordingly, the Board 
is remanding this appeal to schedule the veteran for a new 
hearing.

The Board notes that in the RO's March 1999 letter, which 
notified the veteran that his education benefits had been 
adjusted, he was informed that an overpayment was created in 
his case.  The RO notified the veteran that if he wished to 
dispute the debt, he must request a waiver of the debt within 
180 days from that letter.  Information in the file indicates 
that correspondence was received from the veteran in April 
1999 and March 1999, which can be construed as a timely 
request for waiver of the debt.  The Board does not have 
jurisdiction over that issue at this time, and that matter is 
referred to the RO for any appropriate action.


REMAND

As noted in the Introduction, in January 2003, the Board 
granted the veteran's motion to reschedule a hearing before a 
member of the Board, at the RO in Honolulu, Hawaii, based on 
a showing of good cause.  38 C.F.R. § 20.704 (2002).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

Please schedule the veteran for a hearing 
before a member of the Board at the 
Honolulu, Hawaii, RO, as soon as 
possible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

